Citation Nr: 0921412	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cryptococcal pulmonary infection.

2.  Entitlement to service connection for adenocarcinoma of 
the lung as secondary to cryptococcal pulmonary infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1950 to May 1953.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case has been advanced on the 
docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran asserts that while serving in Korea he contracted 
a fungus that resulted in cryptococcal pneumonia that led to 
scarring, which in turn caused adenocarcinoma of the lung.  
The Veteran's service medical records contain no complaints 
or diagnoses of lung disease.

In an October 2007 note, the Veteran's private physician 
(S.D.C., MD) stated as follows:

[The Veteran] was recently diagnosed with 
cryptococcal pneumonia.  This is a 
disease that could have been contracted 
during his Korean service and laid 
dormant until recently.

In a note dated in April 2007, another private physician 
(E.F.B., MD) suggested that the Veteran's chronic 
Cryptococcal pneumonia "led to scarring, and this could have 
led to the development of adenocarcinoma."  

Diagnoses of the disabilities on appeal appear (as noted in 
Dr. E's April 2007 letter and May 2007 VA records) to have 
been made in 2007.

The Board observes that while Dr. C has suggested that the 
Veteran's cryptococcal pneumonia could be related to his 
service in Korea, such opinion, in addition to being 
conditional, contained no rationale or reference to clinical 
records (or medical extracts).  Based on the foregoing, the 
Board finds that the Veteran should be afforded a VA 
examination to determine whether he has residuals of 
cryptococcal pneumonia related to service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has residuals of 
cryptococcal pneumonia related to 
service.  Following examination of the 
Veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's cryptococcal 
pulmonary infection is related to 
service.

If it is determined that the Veteran has 
a cryptococcal pulmonary infection 
related to service, the examiner is asked 
to state whether it is at least as likely 
as not that the Veteran's adenocarcinoma 
of the lung was caused or aggravated by 
the cryptococcal pulmonary infection.

2.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for residuals of a 
cryptococcal pulmonary infection and 
entitlement to service connection for 
adenocarcinoma of the lung as secondary 
to cryptococcal pulmonary infection.  If 
the benefits sought are not granted to 
the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





